Citation Nr: 0415833	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  04-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine and herniated nucleus 
pulposus of L-5/S-1.

2.  Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1997.

Service connection is also in effect for hepatitis, 
disability of the 5th right metacarpal, and keloid scar in 
the chest area, each rated as noncompensably disabling; a 10 
percent rating is assigned for the aggregate service-
connected disability under 38 C.F.R. § 3.334.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The veteran provided testimony before a Hearing Officer at 
the RO in November 2003; a transcript is of record.

In a response to communications from VA, in a statement dated 
in March 2004, the veteran requested a video-conference 
hearing at the RO before a Member of the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.







REMAND

Given the circumstances cited above, the case is remanded for 
the following action:

The veteran should be scheduled for a 
videoconference hearing at the RO before 
a Member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


